Citation Nr: 1600456	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  06-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for left upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active air service from July 1977 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2009 and October 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's left upper extremity peripheral neuropathy has been characterized by moderate incomplete paralysis of the lower radicular group nerves; severe incomplete paralysis has not been shown.


CONCLUSION OF LAW

The criteria for a higher disability rating for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In June 2005, the Veteran filed a service connection claim for a cervical spine disability, which was granted by an October 2006 rating decision.  The October 2006 rating decision also granted service connection for left upper extremity peripheral neuropathy rated at 20 percent disabling under Diagnostic Code 8599-8514 effective June 29, 2006, the date of his original claim.  In November 2015, the RO granted an increased initial rating of 30 percent under Diagnostic Code 8512 effective June 29, 2006.

The RO rated the claim most recently under Diagnostic Code 8512, which evaluates paralysis of the lower radicular group nerves.  Under this Diagnostic Code, severe incomplete paralysis of the affective nerves is rated 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8512.  The Veteran's left upper extremity is considered his minor extremity as he is right handed.

The Veteran's treatment records show that in December 2006, he had no obvious muscle loss or neurological deficit in his left upper extremity.  In May 2007, he had no obvious neurological deficits, intact sensation, and intact motor function.  In addition, he denied experiencing any neurological symptoms after a cervical spine epidural steroid injection.

At an October 2007 VA examination, he reported left hand and arm numbness, tingling, decreased sensation, and grip weakness.  On examination, he had decreased bicep strength, intact triceps strength, decreased hand strength, decreased vibration sense, absent pain sense, decreased light touch sense, and decreased position sense.  He had no muscle atrophy with normal muscle tone and bulk.  The examiner noted that the Veteran's left upper extremity peripheral neuropathy resulted in problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased manual dexterity.

At a June 2008 VA examination, he had diminished pain, temperature, and touch sensation, but retained normal 5/5 strength and reflexes.  He was able to lift and carry up to 20 pounds, perform simple grasping, perform fine manipulation, drive a vehicle, and perform his daily activities, but he was unable to reach over his shoulder or operate heavy machinery.

In October 2008, the Veteran had decreased left upper extremity and grip strength.  He also could not discriminate between hot and cold.  In October 2009, he had normal 5/5 strength with normal muscle tone and intact sensation.  In August 2010, he had normal 5/5 strength with normal muscle bulk and tone.  In October 2010, March 2011, and July 2011, he had normal 5/5 strength and normal neurological examinations.  In September 2011, he reported constant pain in his arm.  In October 2011, he reported neurological problems, but he continued to have normal 5/5 strength and a normal neurological examination.  A November 2011 nerve conduction study showed no evidence of peripheral polyneuropathy, which did not rule out having peripheral neuropathy.

At a November 2011 VA examination, the examiner indicated that the Veteran had normal reflexes, decreased sensation, mild constant pain, and moderate paresthesias and numbness.  He had normal 5/5 strength with no muscle atrophy.  The examiner indicated that the Veteran had incomplete mild paralysis of the radical, median, and ulnar nerves.  The examiner indicated that the Veteran had normal lower, middle, and upper radicular nerve group nerves.  The examiner reported that the Veteran had diminished grip strength.

In July 2012, September 2013, October 2013, July 2014, November 2014, December 2014, May 2015, June 2015, and August 2015, the Veteran had normal 5/5 strength and normal neurological examinations.

At a September 2015 VA examination, the Veteran reported no significant change over the previous years and he continued to have numbness and tingling with intermittent pain.  The examiner indicated that the Veteran had mild constant pain, moderate paresthesias, and moderate numbness.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes.  He had decreased sensation in the forearm, hand, and fingers.  The examiner indicated that the Veteran had incomplete mild paralysis of the radial, median, and ulnar nerves.  The examiner indicated that the Veteran had normal lower, middle, and upper radicular nerve group nerves.  The examiner indicated that the Veteran's left upper extremity peripheral neuropathy did not impact his ability to work.

In October 2015, the Veteran had normal 5/5 strength and a normal neurological examination.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 30 percent are not met for the Veteran's left upper extremity peripheral neuropathy.  The evidence of record simply does not support a 40 percent rating under Diagnostic Code 8512, which would be warranted if severe incomplete paralysis of the affected nerve were shown.  As noted, the medical evidence of record suggests that the Veteran's left upper extremity incomplete paralysis was at most mild.  Of note, there has been no showing of anything other than sensory findings (for example atrophy has not been present), and when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  As such, the Veteran's nerve impairment does not appear to rise to the level of severe.
  
The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As described, the criteria for a schedular rating in excess of 30 percent for the Veteran's left upper extremity peripheral neuropathy have not been met and his claim is denied. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  

There is no question that the Veteran experiences symptoms from left upper extremity peripheral neuropathy, which includes pain, paresthesia, and numbness, but such symptoms.  However, to the extent that such symptomatology is not specifically enumerated in the schedular rating criteria, the fact remains that the Board is directed to assess whether the Veteran's neurologic impairment is 
mild, moderate, and severe, which mandates the consideration of all the Veteran's neurologic symptomatology within the confines of the schedular ratings that are assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU by a December 2011 rating decision.  The Veteran he has not specifically alleged since that he is unemployable solely on account of his left upper extremity peripheral neuropathy.  Furthermore, the September 2015 VA examiner indicated that the Veteran's left upper extremity peripheral neuropathy did not impact his ability to work.  Thus, the Board finds that Rice is inapplicable 


ORDER

A rating in excess of 30 percent for left upper extremity peripheral neuropathy is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


